Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 07/14/2021 and claims 1-6 and 8-20 are now in condition for allowance.
3.	As Applicant pointed out on pages 11-14 of the response, art of record, Lee, Min, Kim, Park, Jin or Jung, does not teach and/or fairly suggest a process for:
“a wearable device with a touch screen configured to execute a first application and a second application based on receiving user input for simultaneously executing both application on different parts of the display of the  touch screen,  wherein the second application execution screen surrounds the first application execution screen and the second application, when not specifically selected by user for execution is selected by the processor based on the execution of the first application and the type, number of execution or execution time of the available applications that is executed before or after the first application” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 18 and 20. 
Thus all pending claims 1-6 and 8-20 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193